UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings 1 Nexen, Inc., 7.350% 4.6% JPMorgan Chase Capital XXIX, 6.700% 2.7% Viacom, Inc., 6.850% 3.4% Citigroup Capital VIII, 6.950% 2.6% Interstate Power & Light Company, PPL Energy Supply, LLC, 7.000% 2.5% Series B, 8.375% 3.2% Comcast Corp., Series B, 7.000% 2.5% MetLife, Inc., Series B, 6.500% 3.1% Wells Fargo & Company, 8.000% 2.4% ING Groep NV, 7.050% 2.8% Sector Composition Financials 50% Telecommunication Services 6% Utilities 25% Consumer Staples 3% Consumer Discretionary 7% Short-Term Investments 2% Energy 7% Country Composition 2 United States 82% United Kingdom 5% Canada 5% Netherlands 4% Switzerland 1% Cayman Islands 1% Other 2% 1 As a percentage of the Funds total investments on 1-31-11. Cash and cash equivalents are not included in the Top 10 Holdings. 2 As a percentage of the Funds total investments on 1-31-11. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 6 Preferred Income Fund II | Semiannual report Funds investments As of 1-31-11 (unaudited) Shares Value Preferred Securities (a) 136.64% (Cost $597,983,474) Consumer Discretionary 10.42% Media 10.42% CBS Corp., 6.750% (Z) 183,700 4,620,055 Comcast Corp., 6.625% (Z) 118,500 3,018,195 Comcast Corp., Series B, 7.000% (L)(Z) 610,000 15,616,000 Viacom, Inc., 6.850% (L)(Z) 834,245 21,306,617 Consumer Staples 4.19% Food & Staples Retailing 2.92% Ocean Spray Cranberries, Inc., Series A, 6.250% (L)(S)(Z) 160,000 12,520,000 Food Products 1.27% Archer-Daniels-Midland Company, 6.250% 130,000 5,423,600 Energy 8.07% Oil, Gas & Consumable Fuels 8.07% Apache Corp., Series D, 6.000% 85,100 5,568,944 Nexen, Inc., 7.350% (Z) 1,151,100 28,938,655 Financials 74.72% Capital Markets 8.74% Credit Suisse Guernsey, 7.900% (L)(Z) 319,000 8,498,160 Goldman Sachs Group, Inc., 6.125% (Z) 312,200 7,555,240 Goldman Sachs Group, Inc., Series B, 6.200% 63,300 1,517,934 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 177,000 4,425 Lehman Brothers Holdings Capital Trust V, Series M, 6.000% (I) 46,600 1,351 Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 145,200 1,452 Morgan Stanley Capital Trust III, 6.250% (Z) 290,000 6,751,200 Morgan Stanley Capital Trust IV, 6.250% (Z) 161,800 3,752,142 Morgan Stanley Capital Trust V, 5.750% (Z) 355,000 8,168,550 Morgan Stanley Capital Trust VII, 6.600% 47,200 1,135,160 Commercial Banks 17.31% Barclays Bank PLC, Series 3, 7.100% (Z) 375,000 9,206,250 Barclays Bank PLC, Series 5, 8.125% (L)(Z) 330,000 8,510,700 HSBC Holdings PLC, Series A, 6.200% (Z) 254,600 6,041,658 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 480,000 8,520,000 See notes to financial statements Semiannual report | Preferred Income Fund II 7 Shares Value Commercial Banks (continued) Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 329,000 $9,205,420 Santander Holdings USA, Inc., Series C, 7.300% 105,567 2,640,231 USB Capital VIII, Series 1, 6.350% (Z) 233,500 5,837,500 USB Capital X, 6.500% 30,300 760,530 USB Capital XI, 6.600% 190,000 4,818,400 Wells Fargo & Company, 8.000% (Z) 554,500 15,198,845 Wells Fargo Capital Trust IV, 7.000% (Z) 130,000 3,298,100 Consumer Finance 4.57% HSBC Finance Corp., 6.000% (Z) 72,200 1,723,414 HSBC Finance Corp., 6.875% (Z) 310,900 7,791,154 HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 143,200 3,342,288 SLM Corp., 6.000% (Z) 196,800 4,038,336 SLM Corp., Series A, 6.970% (Z) 64,000 2,645,120 Diversified Financial Services 25.73% BAC Capital Trust II, 7.000% (Z) 22,400 555,744 Citigroup Capital VIII, 6.950% (Z) 660,000 16,203,000 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 19,000 507,870 Corporate Backed Trust Certificates, Series HSBC, 6.250% (Z) 45,400 1,087,330 Deutsche Bank Capital Funding Trust X, 7.350% 131,900 3,315,966 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 161,000 3,701,390 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 382,500 9,822,600 Fleet Capital Trust VIII, 7.200% (Z) 332,000 8,253,520 General Electric Capital Corp., 6.000% 25,100 635,532 General Electric Capital Corp., 6.050% 23,000 590,180 ING Groep NV, 7.050% (L)(Z) 775,700 17,453,250 JPMorgan Chase Capital XXIX, 6.700% 664,140 16,889,080 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 360,400 8,736,096 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 172,200 4,206,846 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 275,000 6,820,000 RBS Capital Funding Trust V, 5.900% (Z) 398,000 5,376,980 RBS Capital Funding Trust VII, 6.080% (Z) 145,000 1,963,300 Repsol International Capital Ltd., Series A, 7.450% (Z) 156,100 3,929,037 Insurance 11.81% Aegon NV, 6.375% (Z) 355,000 7,646,700 American Financial Group, Inc., 7.000% 245,000 6,076,000 MetLife, Inc., Series B, 6.500% (L)(Z) 782,500 19,398,175 Phoenix Companies, Inc., 7.450% (Z) 229,300 4,427,783 PLC Capital Trust IV, 7.250% (Z) 390,500 9,731,260 Prudential PLC, 6.500% (Z) 103,000 2,500,840 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 32,500 758,550 Real Estate Investment Trusts 5.10% Duke Realty Corp., Depositary Shares, Series J, 6.625% (L)(Z) 449,400 10,394,622 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 110,000 2,525,600 8 Preferred Income Fund II | Semiannual report See notes to financial statements Shares Value Real Estate Investment Trusts (continued) Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 109,840 $2,538,402 Public Storage, 6.500% 52,000 1,302,600 Public Storage, Inc., Depositary Shares, Series X, 6.450% (Z) 30,000 731,700 Wachovia Preferred Funding Corp., Series A, 7.250% (Z) 170,000 4,338,400 Thrifts & Mortgage Finance 1.46% Federal National Mortgage Association, Series S, 7.750% (I) 75,000 119,250 Sovereign Capital Trust V, 7.750% (Z) 242,500 6,127,975 Telecommunication Services 6.64% Wireless Telecommunication Services 6.64% Telephone & Data Systems, Inc., 6.625% (Z) 155,000 3,805,250 Telephone & Data Systems, Inc., 6.875% 39,400 972,786 Telephone & Data Systems, Inc., Series A, 7.600% 376,766 9,524,644 United States Cellular Corp., 7.500% (Z) 559,243 14,126,478 Utilities 32.60% Electric Utilities 16.11% Duquesne Light Company, 6.500% (Z) 98,450 4,790,213 Entergy Arkansas, Inc., 5.750% 66,400 1,661,992 Entergy Louisiana LLC, 5.875% 183,700 4,609,033 Entergy Louisiana LLC, 6.000% 185,000 4,723,050 Entergy Mississippi, Inc., 6.200% 97,500 2,535,000 Entergy Texas, Inc., 7.875% 37,400 1,073,754 FPC Capital I, Series A, 7.100% (Z) 369,750 9,454,508 FPL Group Capital Trust I, 5.875% (Z) 267,800 6,695,000 Georgia Power Capital Trust VII, 5.875% (Z) 95,000 2,376,900 HECO Capital Trust III, 6.500% (Z) 187,750 4,733,178 NSTAR Electric Company, 4.780% (Z) 15,143 1,259,708 PPL Corp., 9.500% 92,000 4,995,600 PPL Energy Supply, LLC, 7.000% (Z) 626,184 15,854,979 Southern California Edison Company, Series C, 6.000% (Z) 20,000 1,893,750 Westar Energy, Inc., 6.100% (Z) 87,700 2,234,596 Multi-Utilities 16.49% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 39,870 4,025,626 BGE Capital Trust II, 6.200% (Z) 479,000 11,860,040 DTE Energy Trust I, 7.800% (Z) 287,200 7,725,680 Interstate Power & Light Company, Series B, 8.375% (L)(Z) 699,350 20,001,410 SCANA Corp., 7.700% (Z) 538,900 14,916,752 Xcel Energy, Inc., 7.600% (Z) 448,000 12,028,800 See notes to financial statements Semiannual report | Preferred Income Fund II 9 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 3.12% (Cost $14,688,460) Utilities 3.12% Multi-Utilities 3.12% Dominion Resources Capital Trust I (Z) 7.830 12-01-27 $8,450,000 8,439,961 Dominion Resources Capital Trust III (Z) 8.400 01-15-31 5,000,000 4,932,625 Shares Value Common Stocks 3.10% (Cost $11,678,659) Telecommunication Services 1.86% Diversified Telecommunication Services 1.86% AT&T, Inc. 125,000 3,440,000 Frontier Communications Corp. 27,604 253,129 Verizon Communications, Inc. 120,000 4,274,400 Utilities 1.24% Electric Utilities 1.24% FirstEnergy Corp. 85,000 3,325,200 UIL Holding Corp. 65,900 1,989,521 Maturity Rate (%) date Par value Value Corporate Bonds 2.32% (Cost $10,376,360) Energy 2.32% Oil, Gas & Consumable Fue ls 2.32% Southern Union Company (7.200% to 11-1-11, then 3 month LIBOR + 3.018%) (L)(Z) 7.200 11-01-66 $10,550,000 9,917,000 Maturity Yield (%)* date Par value Value Short-Term Investments 3.11% (Cost $13,300,000) Short-Term Securities 3.11% Federal Home Loan Bank Discount Notes 0.100 02-01-11 $13,300,000 13,300,000 Total investments (Cost $648,026,953)  148.29% Other assets and liabilities, net (48.29%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 10 Preferred Income Fund II | Semiannual report See notes to financial statements Notes to Schedule of Investments (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-11. Total value of securities on loan at 1-31-11 was $116,835,393 (See Note 8). (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 1-31-11 was $463,752,245 (See Note 8). * Yield represents the annualized yield at the date of purchase.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $648,248,368. Net unrealized depreciation aggregated $13,856,601, of which $22,790,383 related to appreciated investment securities and $36,646,984 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 1-31-11: United States 82% United Kingdom 5% Canada 5% Netherlands 4% Switzerland 1% Cayman Islands 1% Other 2% See notes to financial statements Semiannual report | Preferred Income Fund II 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $648,026,953) $634,391,767 Cash 25,165 Dividends and interestreceivable 1,481,851 Other receivables and prepaidexpenses 50,719 Totalassets Liabilities Committed facility agreement payable (Note8) 208,000,000 Interest payable (Note8) 25,664 Payable toaffiliates Accounting and legal servicesfees 10,085 Trusteesfees 28,494 Other liabilities and accruedexpenses 94,474 Totalliabilities Netassets Capital paid-in $496,436,501 Undistributed net investmentincome 2,316,154 Accumulated net realized loss on investments and swapagreements (57,326,684) Net unrealized appreciation (depreciation) oninvestments (13,635,186) Netassets Net asset value pershare Based on 21,182,284 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $20.20 12 Preferred Income Fund II | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated Investmentincome Dividends $20,846,850 Interest 976,098 Total investmentincome Expenses Investment management fees (Note5) 2,405,346 Accounting and legal services fees (Note5) 32,389 Transfer agent fees (Note5) 12,150 Trustees fees (Note5) 43,963 Printing andpostage 42,811 Professionalfees 39,951 Custodianfees 43,156 Interest expense (Note8) 1,180,601 Stock exchange listingfees 11,624 Other 20,994 Totalexpenses Less expense reductions (Note5) (104,884) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized losson Investments (542,411) Swap contracts (Note3) (2,312,932) Change in net unrealized appreciation (depreciation)of Investments 11,543,940 Swap contracts (Note3) 2,288,123 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund II 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 1-31-11 ended (unaudited) 7-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $18,094,847 $35,911,904 Net realizedloss (2,855,343) (3,630,649) Change in net unrealized appreciation(depreciation) 13,832,063 70,171,138 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (15,759,619) (31,519,239) Totalincrease Netassets Beginning ofperiod 414,478,837 343,545,683 End ofperiod Undistributed (accumulated distributions in excess of) net investment income 14 Preferred Income Fund II | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows 1-31-11 (unaudited) This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-11 Cash flows from operating activities Net increase in net assets from operations $29,071,567 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (54,935,665) Long-term investments sold 44,118,096 Decrease in short-term investments 7,598,649 Net amortization of premium (discount) 14,804 Increase in dividends and interest receivable (175,507) Decrease in payable for investments purchased (321,145) Decrease in receivable for investments sold 1,000,339 Increase in other receivables and prepaid expenses (9,026) Decrease in unrealized depreciation of swap contracts (2,288,123) Increase in payable to affiliates 10,322 Increase in interest payable 5,732 Decrease in other liabilities and accrued expenses (43,210) Net change in unrealized (appreciation) depreciation on investments (11,543,940) Net realized loss on investments 542,411 Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 2,700,000 Distributions to shareholders (15,759,619) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund II 15 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 1-31-11 1 7-31-10 7-31-09 7-31-08 7-31-07 7-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.85 1.70 1.62 2.08 2.24 2.33 Net realized and unrealized gain (loss) oninvestments 0.52 3.14 (1.95) (4.56) (0.24) (1.71) Distributions to Auction Preferred Shares(APS)    (0.47) (0.61) (0.50) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.74) (1.49) (1.51) (1.84) (1.86) (1.86) From net realizedgain    (0.01) (0.43) (0.30) From tax return ofcapital   (0.20) (0.02)   Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 5 Total return at market value (%) 4 5 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $428 $414 $344 $386 $488 $505 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.23 6 1.29 1.37 1.42 1.34 1.36 Interest expense (Note8) 0.55 6 0.60 1.18 0.30   Expenses before reductions (including interestexpense) 1.78 6 1.89 2.55 1.72 1.34 7 1.36 7 Expenses net of fee waivers (excluding interestexpense) 1.18 6 1.20 1.19 1.16 1.05 1.06 Expenses net of fee waivers (including interestexpense) 1.73 6 1.80 2.37 1.46 1.05 8 1.06 8 Net investmentincome 8.38 6 9.47 12.16 9.94 9.18 9 9.47 9 Portfolio turnover (%) 7 10 15 10 19 15 Seniorsecurities Total value of APS outstanding (inmillions)     10 $254 $254 Involuntary liquidation preference per unit (inthousands)     $25 $25 Average market value per unit (inthousands)     $25 $25 Asset coverage perunit 11     $72,354 $74,047 Total debt outstanding end of period (in millions) (Note8) $208 $205 $170 $184   Asset coverage per $1,000 ofAPS 12     $2,919 $2,988 Asset coverage per $1,000 ofdebt 13 $3,057 $3,019 $3,024 $3,097   16 Preferred Income Fund II | Semiannual report See notes to financial statements 1 Semiannual period from 8-1-10 to 1-31-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 5 Notannualized. 6 Annualized. 7 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of gross expenses would have been 0.90% and 0.91% for the years ended 7-31-07 and 7-31-06,respectively. 8 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net expenses would have been 0.70% and 0.71% for the years ended 7-31-07 and 7-31-06,respectively. 9 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 6.15% and 6.36% for the years ended 7-31-07 and 7-31-06,respectively. 10 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party financial institution in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 11 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 12 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 13 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). See notes to financial statements Semiannual report | Preferred Income Fund II 17 Notes to financial statements (unaudited) Note 1  Organization John Hancock Preferred Income Fund II (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund began operations November 29, 2002. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
